OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                        AUSTIN



Honorable Kenneth N. Clerk
County Auditor
Ward County
Nonahann, Texas

Dear sir:            0p1nlon Ho. o-2419
                     Reir County nuree~
                     lng training tnstA
                     Texas state PI
          Pour request for 0              en naelved
fully oonsidered by this de                 ote from your latter
OS request aa followas




                                     it is not legal to
                                    ty Offioialr attending
                                    h the difference.”




ol their renpective counties.
            Ye quote from 11 Texas Ju~Qpr~dence,   paeel 563-b-5-6
a8 follovs:
                      bolng conqonent parts of the State,
            'ICountlee,
Ilonorable Kenneth H. Clark, Page 2


     have no powera or dutler exoept there vhloh 8re
     olearly 8%t forth and defined In the Corutltutlon
     and statute8. The statutes have o-19     defined‘
     the poverr, pmsoribmd the dutlea, and lmpamd the
     llabillties   of the 40&mi1~1oner8~
                                       00wt8, the rudltmt
     through uhioh the dltferent aauntIe *at, and from
     thwm rtetutecl awt oome all the authority verted In
     the oountier....
           “CaanlsoioMrr’ oouPt* ara oowtl al llmlted
     jurlediotlon,   in that their wGihorit9 ertendr only
     to mttera pertriaing to the general velfaFe at
     their xwpective oountier 8nd that their pauwr
     are only tham wprearlg or lmpllodly oonforred
     upon them by 18v, - that in, by the Constitution
     and statutes of the State....
              “The juPi*dlotwi of oomllsslomr8’ aourtr 18
      Umit6d to strictly   ‘oounty burlnew,     and the
     Lsgislrtwe   hra no autharlty to enlarge their pauo~
     OP jwl8dlotlan.     Any &ttttmpt to oonfer upon tha
     oowt jti8dlotion     0f a mttw vhiah ia not *county
     bwlne8e’ la void.     %awvec, the OOIIMII~BI<)LY~’  oourt
     $8 the aotivr, gave-       body oi the aaunty, vith a
     jwluuotion     th@t toua?m* in *am *srprot rlwJmt
     every fctatum of the oounty~e bumhem, and the oourt
     h4r full and general ohwge of the bwlnonr rftrir8
     of the oollnty. The paver of the aourt oxtenda only
     to 8uoh bu8in.s~ a8 18 entwted       to it by the Conmti-
     tution or by the LegidAtwe~      and the Letglrl4twtt my,
     if it ohoooea, a-t       l ntter   of aounty bwlnoss to
     aom 43enoy other than the oom~I88icwwa oourt.          The
     term * county buaineea ’ should be @nn l broad end
     liberal oonutrwtion so a6 not tcr tireat the purpo*o*
     of the lav.    And it ir h&d that the 001*Isaioners’
     oourta have Implied luthapity to do vhat my Be neoesa-
     a r yInth elxeroi~&e of t&s dutiee or pavers    conferred
     upon them,”
              &tiolo   452&a, Vermont0 Annotated Civil   Statutes   re8dn
88 follovs:
              ‘Sec.. 1. That the ~omml8slonowb oeua’t of the
Banarabla Kenneth N. Cl8rk, P&g5 3


     varloua Cowtie    in the St8t5 of Texu    ahall hw5
     the luttwltj,   vhen la their judgmmt it atill be
     deemd to be neoea8aq or 8alvS5able, to 0411.09 OIW
     or mom C&aduate Boglrtered nurae~ vhose dutJ it
     ah811 be to virlt the public 8Ohool8 In the aaunty
     in vhloh th59 u-e uployed, and to inve8tlgate tha
     health aandltloru 8nd 8anltar9 8umaundUg8 of lwh
     lehool5, and the p5r5on51. ph~riorlrad      health oan-
     ditlan of pupll.5 therein, and to oo-opente     vlth the
     publlo hsrrlthnur5lngandpmfora8uah        otherand
     further dutle8 an r9 duly or$anircrd Boa& o? Bscrlth
     8nd 10051 hwlth rutharltle5 ln gmernl be m~ulxwd
     al t&m by th, oomuS88loner8 oowt.

           "i3eo.2.Th8t8&idnur8er   vhu15orppointed
     ahallb5 eqplo9ed on5ma~thSy aalarptobe       fixed
     by the camsi88lonen oaurt and ahrll at all tlm8
     bo rubjeot to remotnl b9 the oaml88lonercr oourt
     vithout prior natloo.
          "Sea. 3. The ou555ls5lamr8 court 8hall b5 em-
     paveredtoappraprl~ta fromanyhuads     of there
     apeative uountier t&5 n5oerury    wy     ta oavw the
     ulary or 8uoh nur508, not to exa#d the bum of
     $1,800.00 to uoh numb, md ln ddltioa     thornto
     ry approprlrrto rddltlonal fund5 to oovor all ox-
     pvtn505thatmyk     proper sndruoe55aq   lnth5
     vlsltlng of 5uoh aohoolr,, md Qeneal Pub110 Ee8Zth
     lWW.ng inoludiqtrumpartatlonand      other-lnoiden-
     tal expen5U195.'
           We think the above quatod urtlolo neither authorire
nor prohibit8 ths county aomia8laner8* oaurt fmm expending
saunty fund5 to ~9 th e  eq a ta e8
                                  of a o o untr
                                              nww lttsndlng
training imtitute8   oanduoted aver the State b9 the Stat0 Hwlth
nttpartmnt .
         Artlola   4418f, Vornan*8 Annotated Texas Civil    Stattlla,
pmds a5 follav8c
          "It rhrll be lmful for the Bt8te Depwtment
     of Health to aooept doortlOM and OOntZlbUtlMUr
     ta be experxled in the lnterert of thm publlo health
     and the onforoomentofpublio     health lur5. m
Hanorable lSenneth M. Clark, Prgs 4


     oom18510ner5t court of my oounty ah811 have the
     authority to apprapriate and expend loner fram the
     general revenues of the 0Ounty far and in behalf
     of publlo health and 88nlt4tlon vlthln its oou&."
     ~nder5oaring   wrs)
            The above quoted atatute gives to the oanmlaslanws~
ouurts of the OOuntiw of this Stet5 a bruetl grant of authority
In the 5pproprirtlon and expemUture of the general revem
of their oountlea ln behalf of pub110 health uid nnitrtlon
vit.h%n  their countlea.   PubUo health 8nd ruJitatlon w there-
fore *oaunty bualm8s~,and the aami88lanor8~ oawtr have a vide
ran@ of authority and dlsontl~n      in the expenditw   oi the
~~~v~uea           Of thr, CtOWItiOBinbehalf  Of pub110 hulth
aa& ranitatlon vithln theis oauntles.
            It folbwa that if the aemi8aianw5* 00urt 18 of the
09inlon that the atterxlanoe of the County lhl’8. UpOntmlnl.q
instltutea oanduuted br the Texas Itate Health Ds+rtment la
benefiolal    to end 15 ln b&elf of the publlo health ud~wita-
tlan at the county, then the oarrl5slamm~      mm.rt8 vould &ve
authority to pay the expen5oa at such County l&s80 attendin&
auah lzmtitutes out of the genewl fund5 of the Oauatx. TM5
ao~tmmt       50 held an Deoember16, 1938, in 8n opinion mltton
by %onor8ble R. B. Ony, hsalatant httomq       Qeneml, and noord-
ed in Vol. 383, pages 965-6,    Letter Oplnlans of l2m Attorney
Senttral  of Toxae.

           Th5~) is aa stitutory authority vhlah would pornit th8
ci~i~lanen*      court5 to expead Oounty fund8 for the pym8nt of
           oxpen      of aounty offlotals attending oonvontlOn8.
Artlole 3 , SeOtlOn 3, o? auf State Ccvutltutlan pravldea thet
              ~,",~~od and oolleated by th5 goneral l8n and for
                     z    It 15 fundmentallm     thatexpenditwes
                  t be'only fOT publla mm08         15 Oorpu5 Jwla,
              %Ou55ing eXpOMe5 Of public %iOttrS, wee the
following VOr~5~
          "Ordlorrlly member8 or aeunty bamd8 are entitl-
     ed to no #&or allwan     or omlummt v&atev*r out-
     side of Me oompen8ation fixed by lav far their aer-
     vit305,   and   to   be 0ntitiea   to   that   oampenmtian   they
     must br$ng their aervio56 and 5xpma8es vithin the
     terms of the st8tut0, ~utharitlng the payment, it
     being thQ rmle that they 8%~ entitled nautthm to
         Kmlneth W. Clark,
xonor8b1i3                                           Pee        5


     ordinary nor clxtra aampewtion or x-e-labw?ramlDnt
     for urvloes rendered or exponneo
                                    -- inaurred in the
     do-          or unautnorldod
                                aatu OUti8ldO
                                            the roopoor
     their ofiialal dutiem, OVISIthough their. 8emloer
     we far the kneflt   of their aowity.’
                This department W                         repeatedly             held that the oom-
mi6aionem~ oourt ha8 no authority to ox~~nd oowity funds to
pa ylxpmfm or oounty offlos.mla in attending aonventions be-
oauu mu0 ln not *county bwlnere’      8nd them 18 no rtatutory
oc aenutltutlonal authority to p1 mm.       840 oonf~~nae
oplnlen Ho. 2018, dated April 2, !I919, vrltten by Hoaarablo
John Jkivell    Aasistmt  Attomoy  Oenerrl, roaerded in Vol. 5P,
pa,gea 262-3-6, Conferenoe Cpinlosm oi tim Attorney Omen1 of
Texas, vhlah aontaina a ?ull dirrow*Un of thlr qwation, and
m    r th a r     o p lnlo M         or   th is      a mtment              l



                !F h o   dlr tina tlen            Wtvua             th e   tvo    r itwtio n8   pointed
out in your lsttclr               are 8B fOllou0~
            1. Artlolo h418f, Vemma’~ &notated Taxu Citil
Statutu    .*upu, givu the oomluSoruM~      aourt ml*  rtme0ry
rutlwrlty   ta my the crxpmmea of the Countp Purw in bttendlng
trahin#   iMt1tut.r    of the Texas mat. xu1th Degmwelat out or
the pneml revonuea or the amusty if the aemmiaaIoaera~ aourt
ir OS the epam311 that auah rttmd8nao 2.n bmeriairl   to anti8
ln behali of tha pub250 health and mmitatlon of the oeunty.
          2. The attendmae ot oourity offlofalrr at oonvontionrr
Z8 not *aountJ bwiaera@ urd t&am ir no rtatutory or ooneti-
tutloarl authority &&oh vould authorira the aaalawbner8~
c o ur to
       t e x p ero nl
                   o untg
                        r unds
                             r o r th e~y m m t o fmla h
                                                       lx p eM 08
OS swh oouaty offioiala.




VJ?rAW